 422DECISIONSOF NATIONALLABOR- RELATIONS BOARDcases, in each of which the employer's statement of legal position, readin the context of its other objectionable campaign statements, was,construed by the Board to mean that it wouldin no eventbargain col-lectively and that selection of a representative would be a, futile actas wehave overruled all the objections and as the-Petitioner did not secure a majority of the valid votes cast in the sec-ond election, we shall certify the results.[The Board certified that a majority of the valid votes has not beencast for Retail Clerks International Association, AFL-CIO, and thatthe said labor organization is not the exclusive representative of theemployees in the unit found appropriate.]'We reject the exceptions relating to other objections,as in our opinion, they raise nosubstantial issues warranting reversal of the Regional Director's findings with respect.thereto and his recommendations that they be overruled.United Brotherhood of Carpenters and Joiners of America,AFL-CIO,Local743 [C.R. Tumblin,Wilbur Rickett, andJohn C. Reaves, d/b/a Tumblin Company]andWilliam R.Parker.Case No. f1-CB-2140. June 112, 1964DECISION AND ORDEROn March 18, 1964, Trial Examiner Howard Myers issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner'sDecision and supporting briefs and General Counsel filed areply brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that -no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.147 NLRB No. 53. UNITED BROTHERHOOD OF CARPENTERS, ETC., LOCAL 743 423ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the RecommendedOrder of the Trial Examiner and orders that Respondent UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO,Local 743, its officers, agents, and representatives, shall take the actionset forth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge duly filed on June 14, 1963 1 by William R. Parker, herein calledParker, the General Counsel of the National Labor Relations Board, herein respec-tively called the General Counsel 2 and the Board, through the Regional Director forthe Twenty-first Region (Los Angeles, California), issued a complaint, dated Novem-ber 6, against United Brotherhood of Carpenters and Joiners of America, Local 743,AFL-CIO, herein called either the Union or Respondent, alleging that Respondenthas engaged in, and is engaging in, unfair labor practices affecting commerce withinthe meaning of Section 8(b) (1) (A) and (b) (2) and Section 2(6) and (7) of the Na-tional Labor Relations Act, as amended from time to time, 61 Stat. 136, herein calledthe Act.Copies of the charge, complaint, and notice of hearing were duly served on Re-spondent and copies of the complaint and notice of hearing were duly served onParker.Specifically, the complaint alleged that Respondent, in violation of Section8(-b) (1) (A) and (b) (2) of the Act, (a) on or about June 6, requested and demandedthat Parker's then employers, C. R. Tumblin, Wilbur Rickett, and John C. Reaves,d/b/a Tumblin Company, discharge and deny employment to Parker because hewas not a member in good standing in the Union, and (b) on or about June 10,upon Respondent's request and demand, Parker's employers discharged him andthereafter refused to reinstate or reemploy him until June 19.On November 15, Respondent duly filed an answer denying the commission ofthe unfair labor practices alleged.Pursuant to due notice, a hearing was held on January 13, 1964, at Bakersfield,California, before Trial Examiner Howard Myers.All parties were representedby counsel and participated in the hearing.Full and complete opportunity wasafforded the parties to call, to examine and cross-examine witnesses, to introduceevidence pertinent to the issues, to argue orally on the record at the conclusion ofthe taking of the evidence, and to file briefs on or before February 4, 1964.A brief has been received from the General Counsel which has been carefullyconsidered .3Upon the basis of the record as a whole and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF TUMBLIN COMPANYC. R. Tumblin, Wilbur Rickett, and John C. Reaves are, and during all materialtimes were, copartners doing business as Tumblin Company and have their principaloffices and place of business at Bakersfield, California, where they are engaged in,and during all times material were engaged in, heavy construction business.Tumblin Company, during all times material, has been a member of the Build-ing Contractors Association of California, Inc., herein called BCA.1Unless otherwise noted all dates mentioned herein referto 1963.2 This term specifically includes counsel for the General Counsel appearing at the hearing.8At the conclusion of the General Counsel's case-in-chief, Respondent's counsel movedto dismiss the complaint for lack of proof.Decision thereon was reserved.The motion isdisposed of in accordance with the findings,conclusions,and recommendations hereinafterset forth. 424DECISIONS OF NATIONALLABOR RELATIONS BOARDBCA is an employer association and exists in part for the purpose of representingitsmembers in multiemployer collective bargainingwithlabor organizations innegotiating,executing,and administrating collective-bargaining agreementswithlabor organizations who represent,for the purpose of collective bargaining,the em-ployees of its members.The members of BCA all of whom have offices and places of business in the Stateof California,annually ship goods and perform services valued in excess of $50,000directly to points located outside the State of California,and annually receive goodsand services valued in excess of $50,000 directly from points located outside theState of California.Upon the basis of the foregoing uncontroverted facts, I find, in line with establishedBoard authority, that Tumblin and BCA are engaged in, and during all times mate-rialwere engaged in, businesses affecting commerce within the meaning of Section2(6) and (7) of the Act and that Tumblin Company's business operations and thoseof the members of BCA meet the standards fixed by the Board for the assertion ofjurisdiction.II.THE LABOR ORGANIZATION INVOLVEDRespondent is a labor organization admitting to membership employees of TumblinCompany.III.THE UNFAIR LABOR PRACTICESA. The pertinent factsOn December 12, 1962,C. H. Sutton,Respondent'sbusiness representative, filedwritten charges with the Union alleging that Parker on certain stated dates in Novem-ber 1962, had violated certain provisions of the constitution and laws of the Union'sparent organization.On January 12, a hearing on the aforementioned charges were held before atrial board.4Parker attended said hearing and participated therein.Under date of March 1, Respondent wrote Parker that the trial board found himguilty as charged and that the trial board recommended that he be fined the sum of$250 which was to be paid within 30 days.The letter added that the members ofthe local unanimously upheld the trial board's recommendations.On Saturday, June 1, Parker went to the Union's hall and asked Vernon W. Munn,Respondent's financial secretary, when the "deadline" was for paying the fine whichhad been assessed against him.Aftermaking certain inquiries,Munn informedParker that the deadline was the following Tuesday.Parker then told Munn thathe intended to pay $25 toward the fine and that at the next regular membershipmeeting he would ask for an extension of time to pay the balance.On Monday, June 3, Parker paid Munn $25 toward the fine.On Wednesday, June 5, at the regular membership meeting of the Union, Parkerrequested the membership to grant him an extension of time to pay the balance ofthe fine.He was ruled out of order by Sutton.Under date of June 6, having received only $25 in part payment of the finereferred to immediately above, Respondent wrote to Tumblin, Parker's then em-ployer, as follows:W. P. Parker, an employee of yourfirm, is no longer a member of CarpentersLocal #743 in goodstandingas per Master Labor Agreement .5ArticleII,B, 6,of the thenexistingMaster Labor Agreement6 referred to inthe aforementioned Respondent's letter of June6, reads, in part, as follows:Employees employed byone or moreof the Contractors for aperiodof 8 dayscontinuously or accumulatively shall be or become after the 8-day period, or8 days after the effective date of this Agreement, whicheveris later,membersof the Unionand shall remain membersof the Unionas a condition of continuedemployment... .*Also referred to in the record as a trial committee.6 Parker's dues were paid upthroughMay1963.The constitution and bylaws of Re-spondent and the constitution and laws of Respondent's parent organization each providethat a member is not considered in arrears or not in good standing until he owes atleast 2 months' dues.41Page 210 of General Counsel's Exhibit No. 10. UNITED BROTHERHOOD OF CARPENTERS,ETC., LOCAL 743 425On Friday,June 7, the day Tumblin received Respondent's June 6 letter, BillHannah,Tumblin's foreman,came to where Parker was working and, according toParker's uncontroverted and credited testimony,the following ensued:.and told me that the company had received a letter,7and that they weregoing to have to discharge me within seven days, and he thought it would bebest,[and] I could save face with the company,by taking off on my own-tillI got this thing straightened out. So I took off at noon.Upon leaving the Tumblin job, Parker went directly home.Upon arriving there,he discovered that a Federal income tax refund check had arrived in that morning'spost.Thereupon,Parker and his wife went to Respondent's hall.There Parker'swife made out a check for $225 to the Union's order in payment of the balance dueon Parker's fine.Parker proffered the $225 check to Sutton who refused to acceptitmaintaining that he could not do so because he was not the financial secretary.Parker then offered the check to Munn,the financial secretary.Munn informedParker that he could not accept the check without the express approval of the execu-tive board because Parker was 2 days late in paying the fine.Munn informed Parkerthat he would also have to pay an additional$155 to "rejoin the union."Munn thensuggested that Parker make arrangements to call the executive board together andhave it authorize the acceptance of the $225 check.Following Munn's suggestion,Parker telephoned Pete Webb, Respondent's presi-dent,and informed him about his predicament.Webb said that he was leaving townand hence he could not do anything for Parker,adding that Parker should callGeorge McKinney,another union official.Parker then called McKinney,who statedthat he was going fishing and could not help Parker.After failing to obtain any assistance from Webb or McKinney,Parker talked toRecording Secretary George Mclnearney.The following took place during this talk,according to Parker's undenied and credited testimony:I told him[Mclnearney]that I tried to get a meeting with the executive boardand everything,and that I took off on the job at noon, I had been advised thatthey thought that would be the best, and he said, "Well,I'll tell you,Bill.you can still work five more days.you go back out there Monday morningand report to work,and tell them that you want to work five more days, andthen that you will take off; to keep them from having to fire you...Maybeby that time we can have this thing straightened out."On Monday,June 10, Parker went to the Tumblin jobsite and told SuperintendentJeff Manning that McInearney said that he could work 5 more days and since hereally needed a job he would like to work the 5 days and then he would "take off"on his own to keep from being fired.Manning refused to put Parker to work main-taining that since Parker was already off the job he should remain off until he gotthe trouble he was having with the Union straightened out. Parker thereupon leftthe jobsite.On Friday,June 14,Parker filed the charge which is the basis of the presentproceeding.On Wednesday,June 19, Parker was reinstated to his job at Tumblin.B. Concluding findingsThe Act is explicitly directed at the elimination of improper union interferencewith employee job opportunities.Thus, Section 8(b) (2), in relevant part,forbids a"labor organization or its agents. . .to cause or attempt to cause an employer todiscriminate against an employee in violation of subsection(a) (3)."The latter sub-section,with qualifications immaterial here, forbids employer "discrimination in re-gard to hire or tenure of employment to encourage or discourage membership in anylabor organization."By these interlaced provisions, Congress has forbidden unionand employer interference with jobs where it is shown first, that a union has attemptedto cause or succeeded in causing an employer to discriminate, and secondly, that suchdiscrimination tends to encourage or discourage union membership .8Respondent's June 6 letter to Tumblin,wherein it claimed that according to theMaster Agreement Parker was not a member of Respondent,was nothing more thana clear demand that, pursuant to said agreement,Parker could no longer remain inPReferring to Respondent's June 6 letter.8 SeeRadio Officers' Union,etc.(A.H. Bull Steamship Company)v.N.L.R.B.,347U.S. 117;Local357,International Brotherhood of Teamsters,etc. (Los Angeles-SeattleMotor Express)v.N.L.R.B.,365 U.S. 667. 426DECISIONSOF NATIONALLABOR RELATIONS BOARDTumblin's employ after June 14.There is, therefore, no question upon the factsfound above, that Respondent "caused" Tumblin to discriminate against Parkerwithin the meaning of Section 8(b) (2) of the Act .9The second essential element of Section 8(b)(2) also has been established.Forthe record as a whole clearly discloses, and I find, that Parker was not delinquent inhis union dues at the time that Respondent notified Tumblin that Parker was nolonger a member in good standing.This notification was, in effect, a demand thatTumblin discharge Parker within the prescribed time unless Parker within said timeplaced himself in good standing.Since the credited evidence discloses that Respondent was motivated not byParker's failure to tender periodic dues and initiation fees but by his failure to paya union fine, Respondent caused Tumblin to discriminate against Parker to en-courage membership in violation of Section 8(b)(1)(A) and (b)(2) of the Act.Thus Respondent cannot now avail itself of the protection afforded by the secondproviso of Section 8(a)(3) of the Act.ioI further find that Respondent's conduct, as found above, tended to restrain andcoerce Parker in the exercise of the rights guaranteed him by Section 7 of the Act.Respondent thereby violated Section 8(b)(1)(A), of the Act."IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in con-nection with business operations of Tumblin and those of the members of BCA de-scribed in section I, above, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V. THE REMEDYIt having been found that Respondent from June 6 until June 19, 1963, had en-gaged in certain unfair labor practices violative of Section 8(b)(1)(A) and (b) (2),itwill be recommended that Respondent take certain affirmative action designed toeffectuate the policies of the Act.Having found that Respondent discriminatorily restrained Parker from being em-ployed from June 6 until June 19, 1963, I recommend that Respondent make himwhole for any loss of pay suffered by him as a result of its unlawful conduct, bypayment to him of a sum of money equal to the amount he would normally haveearned as wages during said period.Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Union isa labor organization within the meaning of Section2(5) of theAct.2.Tumblinand other membersof BCAare engaged in commerce within the mean-ing of Section 2(6) and(7) of the Act.3.By causing or attempting to cause Tumblinto discriminateagainst Parker inviolationof Section8(a)(3) of the Act, Respondent has engaged in, and is engagingin, unfair labor practices within the meaning of Section8(b) (2) of the Act.4.By restraining and coercing Parker in the exerciseof the rightsguaranteed inSection7 of the Act,Respondent has engaged in, and is engaging in, unfair laborpracticeswithin themeaning of Section8(b) (1) (A) of the Act.5.Theaforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6),and(7) of the Act.0 See, for example,N.L.R.B. v. Miami Valley Carpenters' District Council, etc.,297F. 2d 920(C.A. 6) ; N.L.R.B. v. Oklahoma City General Drivers, etc., Local Union886,International Brotherhood of Teamsters,etc., 235 F. 2d 105 (C.A. 10) ;N.L.R.B. v. JarkaCorp.,198 F. 2d 618.10 SeeAvon Sheet Metal Co.,140 NLRB 384.li It is, of course, settled law that the Act proscribes discrimination in employmentaimed at encouraging union membership even of union members.See, for example,RadioOfficers',supra,at 42. UNITED BROTHERHOOD OF CARPENTERS, ETC., LOCAL 743 427RECOMMENDED ORDERUpon the basis of the foregoing findingsof fact andconclusions of law and uponthe entirerecord in the case, it is recommendedthat UnitedBrotherhood of Carpen-ters and Joinersof America, AFL-CIO, Local 743, itsagents,officers,representatives,successors,and assigns, shall:1.Cease anddesist from:(a) Causingor attempting to cause C.R. Tumblin,Wilbur Rickett and John C.Reaves,d/b/a TumblinCompany to discharge William R.Parker orany otheremployee of the said Employer.for failingto payany fine imposed upon him or,otherwise cause or attempt to cause the said Employer to discriminate against anyemployee inviolationof Section 8(a) (3) ofthe Act.(b) In anyother manner,restraining or coercing employees in the exercise ofrights guaranteed in Section7 of the Actexcept in a manner permitted by Section8(a)(3) of the Act.2.Take thefollowing affirmative actionwhich I findwill effectuate the policies ofthe Act.(a)Make whole WilliamR. Parker for any loss of pay he may have suffered byreasonof hisdischargeby Tumblin as providedin the section hereinentitled "TheRemedy."(b)NotifyWilliamR. Parker and the said Employer,in writing,that it has noobjection to the employment of Parkerin any capacity satisfactoryto the saidEmployer.(c) Post at its offices in conspicuous places,includingall placeswherenotices tomembers arecustomarilyposted,copiesof the attached notice marked "Appendix." 12Copiesof said notice to be furnishedby the RegionalDirectorfor the Twenty-firstRegion (Los Angeles, California),shall, after being duly signedby a representativeof Respondent,be posted by Respondentimmediately uponreceipt thereof, and bemaintained by it for aperiod of 60 consecutivedays thereafter.Reasonable stepsshall be takenby Respondentto insure that such notices arenot altered,defaced,or covered by any other material.(d) Promptlymail ordeliver tosaid RegionalDirectorsigned copiesof the Ap-pendix for posting, the said Employer willing, at the jobsites of said Employer.(e)Notifythe RegionalDirector for the Twenty-firstRegion,in writing,within20 daysfrom the dateof thereceipt of this Decision,as to what steps Respondent hastaken to comply herewith.1312 In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order"shall be substituted for the words "the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals,the words"a Decree of the United States-Court of Appeals, Enforcing an Order"shall be substituted for the words"a Decisionand Order."13 If this Recommended Order Is adopted by the Board, this provision shall be modifiedto read:"Notify said Regional Director,In writing, within 10 days from the date of this,Order,what steps Respondent has taken to comply herewith."APPENDIXNOTICE TOALL MEMBERSPursuant to the Recommended Order of a Trial Examinerof the National LaborRelations Board,and in orderto effectuate the policies of the NationalLabor Rela-tionsAct, we hereby notify you that:WE WILL NOTcause or attempt to cause C.R. Tumblin, Wilbur Rickett, andJohn C. Reaves,d/b/a Tumblin Company todischargeWilliamR. Parker orany other employee of the said Employer for failing topay anyfine imposed uponhim or otherwise cause or attempt to cause the said Employer to discriminateagainst any employee in violation of Section8 (a) (3) of the Act.WE WILL NOTin any other manner, restrain or coerce employees in the exerciseof rights guaranteed in Section7 of the Actexcept in a manner permitted bySection 8(a) (3) of the Act.WE WILL make whole William R. Parker for any loss of pay he may havesuffered by reason of his dischargeby Tumblin. 428DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL notify William R. Parker and the said Employer in writing thatwe have no objection to the employment of Parker in any capacity satisfactoryto the said Employer.UNITED BROTHERHOOD OF CARPENTERS AND JOINERSOF AMERICA, AFL-CIO, LocAL 743,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of postingand must not be altered, defaced, or covered by any other material.Employees may communicate with the Board's Regional Office, 849 South Broad-way, Los Angeles, California, Telephone No. 688-5204, if they have any questionconcerning this notice or compliance with its provisions.Brunswick CorporationandAmalgamated ClothingWorkers ofAmerica,AFL-CIO,Petitioner.Case No. 10-RC-5464. June 15,1964SUPPLEMENTAL DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONPursuant to a stipulation for certification upon consent election, ap-proved February 12, 1963, an election by secret ballot was conductedon March 14, 1963, under the direction and supervision of the Re-gional Director for the Tenth Region among the employees in theagreed unit.At the conclusion of the balloting, the parties were fur-nished a tally of ballots which showed that of approximately 144eligible voters, 21 cast valid votes for the Petitioner, none cast validvotes for the Intervenor, Local 3265, United Brotherhood of Car-penters and Joiners of America, AFL-CIO, 115 cast valid votesagainst the participating labor organizations, and 3 cast challengedballots.The challenges were insufficient in number to affect the elec-tion results.Thereafter, the Petitioner filed timely objections to con-duct affecting the results of the election.In accordance with the Board's Rules and Regulations, the Re-gional Director conducted an investigation and served upon the partieshis report on objections, in which he recommended that objectionsNos. 3 and 4 and certain unnumbered objections be sustained and thatthe election be set aside and a new one held. The Employer filedtimely exceptions to the report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Fanning andBrown].147 NLRB No. 56.